PER CURIAM.
John Capellán has filed a petition.seeking a belated appeal alleging that he requested his trial counsel to file an appeal on his behalf, but one was never filed. In its response, the Attorney General relates that it contacted Capellan’s trial counsel, who conceded that petitioner had made a timely request for an appeal but, through inadvertence, he failed to filed the notice of appeal. The Attorney • General candidly acknowledges that Capellán is entitled to receive a belated appeal. Capellan’s petition for a belated appeal is granted.
PETITION GRANTED.
SHARP, W., THOMPSON and PALMER, JJ., concur.